October 17 2013


                                           DA 12-0471

                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2013 MT 307N



IN RE THE MARRIAGE OF:

VICKI L. SELLNER,

              Petitioner and Appellant,

         v.

HAMPTON JAY BRAND,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DR-11-592
                       Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                       Joan E. Cook, Law Office of Joan E. Cook; Missoula, Montana

               For Appellee:

                       P. Mars Scott, Ryan A. Phelan, P. Mars Scott Law Offices, Missoula,
Montana



                                                  Submitted on Briefs: September 26, 2013
                                                             Decided: October 17, 2013


Filed:

                       __________________________________________
                                         Clerk
Chief Justice McGrath delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Vicki Sellner appeals from the District Court’s Findings of Fact, Conclusions of Law

and Decree of Dissolution, filed July 3, 2012. Vicki argues that the District Court abused its

discretion by adopting an “ambiguous” visitation schedule and by adopting the parenting

plan proposed by Jay. We affirm.

¶3     The parties have two children, one a teenager and the other a toddler. The District

Court’s decree gave the teenager the right to participate in deciding which parent to live

with. The decree provided the parents with alternative arrangements for the younger child,

encouraging them to actually communicate with each other and reach an agreement in

parenting the children. It is not an error to provide alternatives in a parenting plan, and if

either or both of the parents refuse to communicate and agree within the parameters set by

the District Court’s decree, then more strict guidance can be provided in further proceedings.

Meyer v. Meyer, 204 Mont. 177, 182-83, 663 P.2d 328, 331 (1983). We find no error or

abuse of discretion in the District Court’s parenting plan.

¶4     Vicki also argues that the District Court erred in adopting the parenting plan proposed

by Jay. The District Court entered extensive findings of fact regarding the circumstances of

the parties and the needs of their children. The District Court specifically found that Vicki’s
                                              2
proposed plan was deficient, that it would not adequately safeguard both parents’ rights, and

that it would sever Jay’s relationship with the children “to the point of no recovery.” The

District Court found that Vicki’s proposed restriction of Jay’s relationship with the children

was not in their best interest, and that Jay “is the more available, experienced and competent

parent.” While there was some confusion as to the provisions of the parenting plan

ultimately submitted by Jay, it is clear that the District Court fully considered the best

interests of the children in this case, as required by § 40-4-212, MCA, in adopting the

parenting plan. The parenting plan adopted by the District Court controls the case and there

was no error or abuse of discretion.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for memorandum opinions. The issues in this case

are ones of judicial discretion and clearly there was not an abuse of discretion.

¶6     Affirmed.


                                                  /S/ MIKE McGRATH

We concur:


/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ BRIAN MORRIS




                                              3